Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 1 of 7
                                                       81,7('67$7(6',675,&7&2857
                                                      6287+(51',675,&72)0,66,66,33,


                                                              FILE D
                                                               Sep 03 2021
                                                        $57+85-2+16721&/(5.
                                                                      
Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 2 of 7
Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 3 of 7
Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 4 of 7
Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 5 of 7
Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 6 of 7
Case 1:20-cr-00091-LG-RPM Document 104 Filed 09/03/21 Page 7 of 7
